721 N.W.2d 600 (2006)
Steven PRICE, Plaintiff-Appellee,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellant.
Docket No. 130699. COA No. 257577.
Supreme Court of Michigan.
October 4, 2006.
On order of the Court, the application for leave to appeal the January 31, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Grimes v. Dep't of Transportation, 475 Mich. 72, 715 N.W.2d 275 (2006).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.